  Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 1 of 12 PageID #: 1


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

MICHAEL PERRY,                      )
                         Plaintiff, )
                                    )
               v.                   )
                                    )                          20-CV-843
ST. FRANCOIS COUNTY, DENNIS W. )
SMITH, DANIEL BULLOCK,              )                   ACTION FOR DAMAGES
CHARLES PEWITT, JOHN DOEs 1-5,      )
DEPUTY JANE DOE, and HEATHER        )                  JURY TRIAL DEMANDED
KATHERINE SMITH,                    )
                                    )
                      Defendants. )
                                    )

                                      COMPLAINT

       1.     This is a civil action arising under 42 U.S.C. §1983 for violations of

plaintiff Michael Perry’s Fourteenth Amendment rights.

                                      JURISDICTION

       2.     This case arises out of severe injuries suffered by Michael Perry on or

about May 16, 2020, while being held as a pretrial detainee in the St. Francois County

Jail in the City of Farmington, St. Francois County, Missouri.

       3.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 and §1341(3) because

this Complaint alleges violations of 42 U.S.C. §1983. This Court has supplemental

jurisdiction over Plaintiffs’ state law claim pursuant to 28 U.S.C. §1367.

                                           VENUE

       4.     Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the

events or omissions giving rise to this claim occurred in St. Francois County, Missouri,

which is located in the U.S. District Court, Eastern District of Missouri, Eastern

Division.
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 2 of 12 PageID #: 2
Complaint
Perry v. St. Francois County, et al.
Page 2 of 12



                                           THE PARTIES

        5.      Plaintiff Michael Perry is a citizen of Missouri.

        6.      Defendant St. Francois County (“County”) is a political subdivision of the

State of Missouri and is a person for purposes of a 42 U.S.C. §1983 action for damages.

        7.      Defendant Dennis W. Smith, at all times relevant herein, is a natural

person who was the St. Francois County Jailer working under the direction of Defendant

St. Francois County in the Sheriff’s Department.

        8.      Defendant Sheriff Daniel Bullock, at all times relevant herein, is a natural

person who was the elected St. Francois County Sheriff and responsible for maintaining

the jail and overseeing its day to day operations of the jail and its employees.

        9.      Defendant Charles Pewitt, DO, at all times relevant herein, is a natural

person who is a licensed medical doctor and the primary care physician for St. Francois

County Jail.

        10.     Defendants Deputies John Doe 1-5 and Deputy Jane Doe, at all times

relevant herein, are natural persons who were employed at the St. Francois County Jail

and working under the direction and control of Defendants Smith and Sheriff Dan

Bullock.

        11.     Defendant Heather Katherine Smith, at all times relevant herein, is a

natural person who was employed or hired by the St. Francois County Sheriff’s

Department, St. Francois County, and Sheriff Bullock as a Licensed Practical Nurse and

was involved in the medical care provided to Plaintiff Michael Perry, as further

explained herein.

        12.     At all relevant times set forth herein, Defendant Smith, Nurse Smith,

Bullock, John Does 1-5, Jane Doe, and Dr. Pewitt acted under color of the laws, statutes,
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 3 of 12 PageID #: 3
Complaint
Perry v. St. Francois County, et al.
Page 3 of 12



ordinances, regulations, policies, customs and usages of the State of Missouri and its

political subdivisions, including St. Francois County, as well as acting under the color of

Federal law and the Constitutions of Missouri and the United States.

                  INTENTIONAL WAIVER OF SOVEREIGN IMMUNITY

        13.     Upon information and belief, at all relevant times, the County had

purchased and had in effect a policy of insurance to insure itself and the Sheriff’s

Department against claims or causes of actions for damages caused by its employees

engaged in government functions, including the tort and civil rights violations described

herein.

        14.     The purchase of insurance constitutes an intentional waiver of sovereign

immunity by the County and its covered officers and employees for all of Plaintiffs’

claims.

        15.     Upon information and belief, the policy does not preclude or prevent

waiving sovereign immunity as a condition of its issuance, or as a contractual obligation.

                                            FACTS

        16.     On or about March 16, 2020, Michael Perry (“Plaintiff” or “Michael”), a 44

year old union carpenter, was arrested and taken to the St. Francois County Jail (“jail”)

after suffering a broken fibula in an assault by four men.

        17.     Michael is a Type 1 insulin-dependent diabetic who required constant

glucose level monitoring and no less than three insulin injections per day.

        18.     At the time Michael was brought to the jail, he told Deputy John Doe #1

and Deputy Jane Doe that he had a broken leg, showed them his leg, which was clearly

bruised and swollen to twice the size of his uninjured leg, and told them he was unable
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 4 of 12 PageID #: 4
Complaint
Perry v. St. Francois County, et al.
Page 4 of 12



to walk. Despite his obvious and severe injury, he was not seen by Dr. Pewitt or Nurse

Smith, nor was he taken to the hospital.

        19.     Michael also told the jailers that he was a Type 1 insulin-dependent

diabetic who needed regular insulin shots.

        20.     Michael, during his 24-hour stay at the jail, showed his injured leg to

Deputies John Doe 1-5 and Deputy Jane Doe. He begged them for medical treatment for

his leg. His cellmates begged the deputies for medical treatment on Michael’s behalf.

Michael was forced to crawl around the filthy floor of the cell and could not stand to use

the toilet, which was readily observable by his cellmates as well as the deputies. Each

and every time the deputies were informed of Michael’s need for medical care, the

deputies responded, “You’re gonna have to talk to the nurse and she ain’t here.”

        21.     Each time Michael was brought a meal, he informed Deputies John Does

2-5 that his insulin dependency required him to have a blood glucose test and a precise

measurement of insulin to counteract the effects of the food. He was ignored at

breakfast, and he did not eat breakfast. When this conversation was repeated at lunch, a

deputy contacted Nurse Smith, who instructed Deputy John Doe #3 to consult a chart in

her office and draw the indicated amount of insulin to administer to Michael. When

Michael was given the needle, which is specially designed for jail use, he did not notice

until after he began to administer the shot that the plunger was mostly filled with air,

and he argued with the deputy about giving him such a dangerous shot.

        22.     When it was time for the evening meal, Michael had the same conversation

about being insulin dependent and having a broken leg and showed his leg to the

deputies. After being told again – just as at his arrival, breakfast, and lunch, that he had

to see the nurse “and she ain’t here,” Deputies Does #3 and 4 placed Michael in a
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 5 of 12 PageID #: 5
Complaint
Perry v. St. Francois County, et al.
Page 5 of 12



wheelchair and brought him to the nurse’s office, where they consulted a chart, handed

him the syringe and a bottle of insulin, and told him how much to draw from the bottle.

Michael, who had been giving himself diabetic injections since age 10, informed the

deputies that they were using the wrong chart and needed to use the “carb count” chart

to account for the meal he was about to receive, but the deputies refused to do anything

but order him to inject the amount they told him to take or receive nothing.

         23.    After being held for 24 hours, Michael was removed from the cell. Deputy

John Doe #5 opened the cell and watched Michael crawl out with his blanket and floor

mat. Deputy Doe #5 watched Michael crawl to the designated site to return the mats,

and thereafter placed Michael in a chair for transport to the location where Michael’s

fingerprints and picture were taken.

         24.    Upon the completion of processing, Michael was wheeled to the exit by the

deputy. The deputy instructed Michael to return his jail-issued shirt and wheelchair.

Michael was sent out the door, where he sat on the curb, making numerous phone calls

for transportation in the midst of the COVID-19 quarantine. Unable to obtain

transportation, Michael hobbled approximately two miles on his broken leg to a friend’s

house.

         25.    Michael sought treatment at Parkland Hospital in Bonne Terre, which

immediately referred him to a Level 1 trauma center in St. Louis. Michael’s leg was so

swollen that the surgeon could not operate for two weeks while he waited for the

swelling to decrease. Michael ultimately received titanium screws and plates in his leg

and is waiting to see whether the repairs will take or whether his diabetic condition will

cause his body to reject the implants, which could lead to amputation of his leg.
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 6 of 12 PageID #: 6
Complaint
Perry v. St. Francois County, et al.
Page 6 of 12



        26.     Nurse Smith works eight hours per day as a Licensed Practical Nurse at

the County jail, but only from Monday to Friday during normal business hours despite

being aware that she is the only medical person who works on-site at the facility.

        27.     Nurse Smith did not conduct a medical examination of Michael before

prescribing an insulin dose that was different from the dose Michael receives under the

care of his regular doctor. Nor was Nurse Smith, with her LPN license, qualified to treat

Michael’s diabetes, much less instruct the deputies to change the dosage, without the

direct supervision of a medical doctor, nurse practitioner, or registered nurse.

        28.     Pewitt did not participate in the care of Michael and did not put into place

any policies or procedures for providing medical treatment at the jail on evenings and

weekends when medical care is likely to be needed.

        29.     Defendants Deputies John Does 1-5 and Deputy Jane Doe did not contact

Pewitt or call 911 to get Michael appropriate medical treatment for his diabetes or his

broken leg.

        30.     Defendant Deputy John Does 3-5 are not medically qualified to determine

what amount of insulin Michael should have received.

        31.     The failure of the Defendants John Doe 1-5, Jane Doe, and Nurse Smith to

seek immediate medical evaluation and treatment for him was clearly an inadequate

response to Michael Perry’s obvious medical needs.

        32.     It has been clearly established since at least 2008 in the Eighth Circuit that

a pretrial detainee has a right to be free from deliberate indifferent denials to emergency

medical care. Bailey v. Feltmann, 810 F.3d 589, 593 (8th Cir. 2016).
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 7 of 12 PageID #: 7
Complaint
Perry v. St. Francois County, et al.
Page 7 of 12



        33.     Defendants John Doe 1-5, Jane Doe, and Nurse Smith were either

personally aware from direct observation or advised at some point during the weekend

of May 16, 2020 that Michael Perry needed medical intervention and treatment.

        34.     Anyone witnessing Michael’s condition at the jail would have recognized

he needed medical attention and yet Defendants John Doe 1-5, Jane Doe, Nurse Smith,

and Pewitt did nothing to provide such assistance.

        35.     It is obvious to any reasonable person that if a person is crawling around,

unable to walk, with a leg that is twice as swollen as the other, that it is medically

necessary to provide medical care to that person.

        36.     As part of the St. Francois County Sheriff’s Department policy (whether

written, unwritten or simply custom and practice), Defendants, acting pursuant to the

Sheriff’s Department’s policy, do not provide medical personnel to evaluate detainees

for medical issues on evenings and weekends.

        37.     As part of the Sheriff’s Department policy (whether written, unwritten or

simply custom and practice), no trained medical personnel are present on evenings and

weekends at the St. Francois County Jail to administer medications to inmates on

evenings and weekends.

        38.     By not having medical personnel present on evenings and weekends, the

County saves money.

        39.     The denial of medical treatment for Michael’s obvious, serious medical

needs violated his right to due process under the Fourteenth Amendment.

        40.     Given the above information known to Defendants John Doe 1-5, Jane

Doe, and Nurse Smith, they had more than enough information, even as lay persons, to

easily recognize the necessity of immediate medical evaluation and intervention on
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 8 of 12 PageID #: 8
Complaint
Perry v. St. Francois County, et al.
Page 8 of 12



behalf of Michael Perry, but they deliberately and intentionally disregarded his medical

needs.

         41.    Had Michael been referred to a doctor or the emergency room the night he

was brought to the jail, he would have received immediate medical treatment and likely

would have not needed costly Level 1 Trauma surgery.

         42.    Had the jail provided someone other than a Licensed Practical Nurse who

did not have the appropriate licensing and legal permissions to examine, diagnose, and

prescribe treatment and medications to detainees, then Michael would have received

appropriate and immediate medical treatment during his stay at the jail.

         43.    Had Smith, Pewitt, and St. Francois County provided proper training and

resources to its staff, Michael would have received appropriate and immediate medical

treatment during his stay at the jail.

                                           COUNT I

    (VIOLATION OF 42 U.S.C. § 1983 FOR DELIBERATE INDIFFERENCE TO
                      SERIOUS MEDICAL NEEDS)
    (AGAINST DEFENDANTS PEWITT, SMITH, BULLOCK, JOHN DOES 1-5,
                       JANE DOE, NURSE SMITH)

         44.    Plaintiff incorporates the above paragraphs.

         45.    Defendants had a duty under 42 U.S.C. §1983 and the Fourteenth

Amendment to provide Michael, a pre-trial detainee, with appropriate medical

treatment for his serious medical needs.

         46.    Defendants knew that Michael required medications to treat his diabetes

and treatment for his obviously injured and broken leg.
   Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 9 of 12 PageID #: 9
Complaint
Perry v. St. Francois County, et al.
Page 9 of 12



        47.     Defendants failed and refused to provide adequate medical intervention

and treatment, causing Michael to suffer and crawl around the jail with a broken leg and

to be deprived of insulin for his Type 1 diabetes.

        48.     Defendants knew that Plaintiff Perry was in danger of serious, immediate,

and proximate harm from complications of a broken leg and untreated type 1 diabetes if

he did not receive the proper medication and treatment.

        49.     Defendants acted with deliberate indifference to Michael’s serious medical

needs, which exacerbated his leg injury and caused him severe pain and suffering.

        50.     The pain, suffering, and level 1 trauma surgery required by Michael was

the direct and proximate result of the deliberate indifference to his medical needs.

        51.     Defendants’ behavior as described in this and every Count of this

Complaint shocks the conscience.

        52.     Pursuant to 42 U.S.C. § 1983, Plaintiffs are entitled to an award of

compensatory damages against all named Defendants, in each of their individual

capacities.

        53.     The actions and failures to act of all named Defendants were willful,

wanton, malicious, or with complete reckless indifference to, or conscious disregard for,

the rights of Plaintiff Perry.

        54.     Pursuant to 42 U.S.C. § 1983, Plaintiffs are entitled to an award of

exemplary or punitive damages against all named Defendants, in their individual

capacities, so as to punish the Defendants and deter others from acting in a similar

manner.
 Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 10 of 12 PageID #: 10
Complaint
Perry v. St. Francois County, et al.
Page 10 of 12



        55.     Pursuant to 42 U.S.C. § 1988, Plaintiffs are entitled to recover their

attorney fees and costs incurred in bringing this action.

                                           COUNT II

              (MONELL LIABILITY UNDER 42 U.S.C. § 1983: CUSTOM AND
                PRACTICE AND FAILURE TO SUPERVISE AND TRAIN)
                      (AGAINST THE COUNTY AND PEWITT)

        56.     Plaintiffs incorporate the above paragraphs.

        57.     Defendants County and Pewitt all had a duty to train their employees to

recognize when a pretrial detainee needs medical evaluation. Yellow Horse v.

Pennington Cty., 225 F.3d 923, 928 (8th Cir. 2000). Defendants had a duty to train its

employees on how to recognize serious medical needs and how to obtain immediate

medical care for pretrial detainees.

        58.     Defendants had a custom and practice of not providing detainees with

access to medical care during evenings and weekends and not providing medical staff on

evenings and weekends.

        59.     Defendants failed to provide their staff with the appropriate training to

recognize when medical evaluation or intervention is necessary.

        60.     The County and the jail have a custom and practice of not staffing medical

personnel on evenings and weekends to save money.

        61.     Defendant Pewitt, as the jailhouse primary care physician, has a duty to

ensure that adequate medical care is provided after business hours and on weekends.

        62.     By failing to train the evening and weekend staff on recognizing when a

pretrial detainee needs medical treatment, and by failing to provide staff that have those

skills, the County and Pewitt violated 42 U.S.C. 1983.
 Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 11 of 12 PageID #: 11
Complaint
Perry v. St. Francois County, et al.
Page 11 of 12



         63.    Pursuant to 42 U.S.C. § 1983, Plaintiffs are entitled to an award of

compensatory and punitive damages against Defendants County, Sheriff, Smith, and

White.

         64.    Pursuant to 42 U.S.C. § 1988, Plaintiffs are entitled to recover their

attorney fees and costs incurred in pursuing this action.

                                             COUNT III
                                           (NEGLIGENCE)
                                       (AGAINST THE COUNTY)

         65.    Plaintiffs incorporate the above paragraphs.

         66.    The County had a duty to provide adequate medical care to detainees at

the jail, including Michael.

         67.    The County breached this duty by: (1) failing to enact policies and

procedures for the provision of medical care to detainees, including emergency medical

care; (2) failing to train its employees on how to identify detainees with serious medical

needs and how to obtain treatment for those needs: and (3) failing to staff the jail with a

nurse or medical provider on evenings and weekends.

         68.    As a direct and proximate result of the County’s breach of its duty of care,

Michael was denied emergency medical treatment for his broken leg and insulin for his

diabetes. He suffered damages, including physical and mental pain and suffering,

disability, disfigurement, loss of enjoyment of life, past and future medical expenses,

and lost wages.

         WHEREFORE, Plaintiff request this Court enter judgment in favor of Plaintiff

and against Defendants St. Francois County, Sheriff Daniel Bullock, Dr. Charles Pewitt,

Dennis W. Smith, Defendants John Doe 1-5, Jane Doe, and Heather Katherine Smith

LPN, jointly and severally, and award compensatory damages, punitive damages in such
 Case: 4:20-cv-00843-CDP Doc. #: 1 Filed: 06/25/20 Page: 12 of 12 PageID #: 12
Complaint
Perry v. St. Francois County, et al.
Page 12 of 12



sum as will serve to punish and deter Defendants and others from future conduct such

as the described herein; for Plaintiffs’ attorney fees and costs herein expended, and for

such other and further relief as this Court deems just and proper in the premises.



                                                 Respectfully submitted,
                                                 Manley, Karraker & Karraker, P.C.

                                                 /s/ Vonne L. Karraker__________
                                                 Vonne L. Karraker, MBE #56335
                                                 110 S. Jefferson Street
                                                 P. O. Box 454
                                                 Farmington, MO 63640
                                                 Telephone: 573-756-6446
                                                 Facsimile: 573-756-5151
                                                 vonne@semoelderlaw.com

                                                 Attorney for Plaintiffs
